          Case 1:16-cv-08569-LAP Document 240 Filed 03/22/21 Page 1 of 4




                                                           March 22, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

              Re:     Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                      YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                      al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                      Park”)

Dear Judge Preska:

               We write on behalf of Defendants the Argentine Republic and YPF S.A. and
Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U., Eton Park Capital
Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P. in connection with
the Court’s Order at the February 18, 2021 status conference (Petersen ECF 297) and pursuant to
the Scheduling Order (Petersen ECF 292) to provide a status update on fact discovery.

              Plaintiffs’ Document Production Status

               Plaintiffs have agreed to produce documents under the Court’s Order pursuant to
Federal Rule of Evidence 502(d) (Petersen ECF No. 304; Eton Park ECF No. 238) within three
weeks after its entry, i.e., by April 5, 2021. As noted in that Order, the parties will meet and
confer thereafter about whether and how to pursue the Court’s proposal for in camera review of
additional documents.

              On March 12, 2021, the Petersen Plaintiffs made a small supplemental production
comprised of documents identified in the course of a quality control review to ensure the
completeness of Plaintiffs’ productions.

              Status of Production of Eskenazi Documents

                Plaintiffs have continued to encourage Enrique Eskenazi, Sebastián Eskenazi,
Matías Eskenazi Storey, Ezequiel Eskenazi Storey, Mauro Dacomo, and Ignacio Cruz
(collectively, the “Eskenazis”), through their counsel, Steven Reisberg of Chaffetz Lindsey LLP
(“Chaffetz”), to produce documents in response to Defendants’ requests. The Eskenazis have
retained a document vendor and agreed to substantially complete their document production by
April 30, 2021. The Eskenazis have also agreed to make Sebastián Eskenazi and Matías
Eskenazi Storey available for depositions consistent with the Federal Rules of Civil Procedure
once the Eskenazis’ document production is substantially complete. Defendants’ counsel have
not been a party to the most recent discussions and agreements between Plaintiffs’ counsel and
the Eskenazis’ counsel regarding the Eskenazis’ discovery. Defendants have not agreed that
         Case 1:16-cv-08569-LAP Document 240 Filed 03/22/21 Page 2 of 4




The Honorable Loretta A. Preska                                                       -2-


these two depositions will be sufficient. The Eskenazis have agreed to consider in good faith any
request by Defendants to depose additional witnesses.

              Republic’s Document Production Status

                The Republic has continued to restore backup tapes and review documents
potentially responsive to Plaintiffs’ document requests. The Republic made additional document
productions on March 5 and March 19. While the Republic anticipates making additional rolling
productions of a limited number of documents identified through its ongoing efforts, it believes
its document production is now largely complete.

              YPF’s Document Production Status

                Since the February 18, 2021 status conference, YPF has made two additional
document productions, one on March 6 and one on March 19. YPF has now substantially
completed its document productions from the files of five of the seven custodians whom YPF
does not contend are affiliated with Plaintiffs/the Eskenazis or Repsol S.A. (“Repsol”). YPF is
in the process of completing its review of documents from the files of the two remaining
custodians, both of whom were in-house counsel at YPF and whose files therefore require a
particularly time-consuming privilege review, as well as completing its privilege review for the
remaining custodial records. YPF currently expects to substantially complete its document
productions from all seven of these custodians within the next several weeks, with its privilege
log to follow in April.

              Status of Consent Process Regarding Custodians YPF Contends Are
              Affiliated with Plaintiffs/the Eskenazis or Repsol

               YPF’s counsel has had a number of productive communications with Chaffetz
since the February 18 status conference concerning YPF’s efforts to obtain consent from the six
custodians whom YPF contends are affiliated with Plaintiffs/the Eskenazis and who are
represented by Chaffetz. Debevoise and Chaffetz are in the process of negotiating specific terms
pursuant to which YPF would be permitted to review and produce responsive, non-privileged
documents from YPF’s files related to these custodians.

                There is one additional custodian whom YPF contends is affiliated with
Plaintiffs/the Eskenazis, but who is not represented by Chaffetz, and a second additional
custodian who is affiliated with Repsol whom YPF and its counsel have been unable to contact.
YPF is continuing its efforts to identify and contact counsel for these two custodians.
           Case 1:16-cv-08569-LAP Document 240 Filed 03/22/21 Page 3 of 4




 The Honorable Loretta A. Preska                                                         -3-


                 Plaintiffs continue to contend that they have no affiliation with any of these
 custodians, and that YPF must produce these custodians’ documents regardless of whether it
 obtains their consent.

                 Status of Repsol Hague Proceedings

                Officials of the Spanish Ministry of Justice confirmed by email on March 11,
 2021 that the Hague requests directed to Repsol were received by the relevant Spanish
 authorities and would be forwarded to the Court of Madrid on or around March 12, 2021. YPF
 has not yet received any further update on the status of these proceedings or on an anticipated
 schedule for compliance with the relevant requests.

                 Exchange of Search Parameters

                Following the February 18 status conference, the parties met and conferred on
 February 23 about a potential mutual exchange of search parameters. The parties are continuing
 to confer regarding the details of the search parameters to be exchanged.

                 Burford Discovery

               Burford has informed Defendants that it expects to substantially complete its
 document production by March 31, 2021. There are a few relatively limited open issues
 regarding the scope of the Burford production that Defendants and Burford are working to
 resolve.

 Respectfully submitted,


/s/ Robert J. Giuffra, Jr.                        /s/ Mark C. Hansen
Robert J. Giuffra, Jr.                            Mark C. Hansen
Sergio J. Galvis                                  Derek T. Ho
Joseph E. Neuhaus                                 Andrew E. Goldsmith
Thomas C. White
Elizabeth A. Cassady                              KELLOGG, HANSEN, TODD, FIGEL &
                                                  FREDERICK PLLC
SULLIVAN & CROMWELL LLP                           Sumner Square
125 Broad Street                                  1615 M Street, NW, Suite 400
New York, New York 10004-2498                     Washington, DC 20036
Telephone:    (212) 558-4000                      Telephone:    (202) 326-7900
Facsimile:    (212) 558-3588                      Facsimile:    (202) 326-7999
Counsel for The Argentine Republic                Counsel for Petersen Energía Inversora, S.A.U.,
                                                  Petersen Energía, S.A.U., Eton Park Capital
         Case 1:16-cv-08569-LAP Document 240 Filed 03/22/21 Page 4 of 4




 The Honorable Loretta A. Preska                                          -4-


                                       Management, L.P., Eton Park Master Fund, Ltd.,
                                       and Eton Park Fund



/s/ Mark P. Goodman
Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone:   (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.




 cc:    Counsel of Record
